Exhibit 10.5

 

NON-EMPLOYEE DIRECTOR INCENTIVE STOCK AGREEMENT

 

THIS NON-EMPLOYEE DIRECTOR INCENTIVE STOCK AGREEMENT (the “Agreement”) is made
and entered effective the        day of                   , 200    , by and
between PETROHAWK ENERGY CORPORATION, a Delaware corporation (the “Company”),
and                                  (the “Non-Employee Director”).

 

WHEREAS, to carry out the purposes of the Company’s AMENDED AND RESTATED 2004
NON-EMPLOYEE DIRECTOR INCENTIVE PLAN (the “Plan”), the Company desires to issue
shares of the common stock of the Company to the Non-Employee Director pursuant
to the terms of this Agreement and the Plan (“Incentive Stock”).

 

NOW THEREFORE, in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and the Non-Employee Director hereby
agree as follows:

 

1.                                       Grant.  The Company hereby grants to
the Non-Employee Director                                 (              )
shares of Incentive Stock (the “Shares”) on the terms and conditions set forth
herein and in the Plan, which Plan is incorporated herein by reference.

 

2.                                       Vesting.  The legal ownership of the
Shares shall vest immediately upon the execution of this Agreement by both the
Non-employee Director and the Company.

 

3.                                       Stock Certificates.  Upon execution of
this Agreement by the Company and the Non-employee Director, acertificate
representing the Shares shall be registered in the name of Non-Employee Director
and delivered to the Non-Employee Director.

 

4.                                       Withholding of Tax.  To the extent that
the granting of the Shares results in compensation income to the Non-Employee
Director for federal or state income tax purposes, Non-Employee Director shall
pay to the Company (in cash or to the extent permitted by the Committee, shares
of common stock of the Company held by the Non-Employee Director whose value is
equal to the amount of the Non-Employee Director’s tax withholding liability as
determined by the Committee) any federal, state or local taxes of any kind
required by law to be withheld, if any, with respect to the Shares.  The
Company, to the extent permitted by law, has the right to deduct from any
payment of any kind otherwise due to the Non-Employee Director from the Company
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Shares.

 

5.                                       Securities Law.  The Non-Employee
Director agrees that the Shares will not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable securities laws,
whether federal or state. The Non-Employee Director also agrees (i) that the
certificates representing the Shares may bear such legend or legends as the
Committee deems appropriate in order to assure compliance with applicable
securities laws, and (ii) that the Company may refuse to register the transfer
of such Shares on the stock transfer records of the Company if such proposed
transfer would, in the opinion of counsel satisfactory to the Company,

 

--------------------------------------------------------------------------------


 

constitute a violation of any applicable securities laws and (iii) that the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Shares.

 

6.                                       No Rights to Directorship.  Nothing
contained in this Agreement shall confer upon the Non-Employee Director the
right to continue as a director of the Company.

 

7.                                       Representations and Warranties of
Director.  The Non-Employee Director represents and warrants to the Company as
follows:

 

(a)                                  The Non-Employee Director has received a
copy of the Plan and has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions.  The
Non-Employee Director acknowledges that there may be adverse tax consequences
upon the granting of the Shares or disposition of the Shares, and that the
Non-Employee Director should consult a tax adviser prior to such time.

 

(b)                                 The Non-Employee Director agrees to sign
such additional documentation as may reasonably required from time to time by
the Company in connection with this Agreement.

 

8.                                       Binding Effect.  This Agreement shall
be binding upon and inure to the benefit of any successors to the Company and
all persons lawfully claiming under the Non-Employee Director.

 

9.                                       Governing Laws.  This Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware.

 

10.                                 Modification.  This Agreement may not be
modified except in writing signed by the parties hereto or their respective
successors and permitted assigns.

 

11.                                 Headings.  The headings of paragraphs in
this Agreement are for convenience of reference only, do not constitute a part
of this Agreement, and shall not be deemed to limit or alter any of the
provisions of this Agreement.

 

12.                                 Defined Terms. Except as otherwise provided
in this Agreement, or unless the context clearly indicates otherwise,
capitalized terms used but not defined in this Agreement have the definitions as
provided in the Plan.  In the event of a conflict or inconsistency between the
discretionary terms and provisions of the Plan and the provisions of this
Agreement, this Agreement shall govern and control.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

 

PETROHAWK ENERGY CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

NON-EMPLOYEE DIRECTOR

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

3

--------------------------------------------------------------------------------